Citation Nr: 1824189	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-19 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to re-open a claim for service connection for right-knee disability.

2.  Entitlement to service connection for right-knee disability.

3.  Entitlement to service connection for left-knee disability, to include as secondary to right-knee disability.

4.  Entitlement to service connection for herniated disc lumbar spine, to include as secondary to right-knee disability.

5.  Entitlement to service connection for right-foot disability.


REPRESENTATION

The Appellant represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training in the Army National Guard from April 1979 to August 1979.  Additionally, in periods relevant to his claims, the Appellant was engaged in active duty for training in April 1983 and June 1991.  He is a long time Member of the National Guard.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with he claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

FINDINGS OF FACT

1.  An August 2002 rating decision denied the claim of service connection for right-knee disability and the Appellant did not perfect an appeal within one year.  This was confirmed by a final rating action of August 2003.

2.  The evidence received since the August 2003 rating decision includes evidence of a chronic right knee disorder and as such relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for right-knee disability.

3.  The medical evidence of record does not indicate that the Appellant's right-knee disability is etiologically related to training.

4.  A left-knee disability is not shown to be related to training and secondary service connection is not for consideration as there are no service connected disorders.

5.  A herniated disc lumbar spine disability is not shown to be related to training and secondary service connection is not for consideration as there are not service connected disorders.

6.  The medical evidence of record does not indicate that the Appellant's right-foot disability is etiologically related to training.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for right-knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (a) (2017).   

2.  Evidence received since the August 2003 rating decision in connection with Appellant's claim of entitlement to service connection for right-knee disability is new and material and the petition to reopen is granted.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  A right-knee disability was not caused by any event, injury or illness during active duty for training.  38 U.S.C. §§ 101(26), 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  A left- knee disability was not incurred in active duty for training and is not causally related to the Appellant's right-knee disability.  38 U.S.C. §§ 101(26), 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017). 

5.  A herniated disc lumbar spine disability was not incurred in active duty for training and is not causally related to the Appellant's right-knee disability.  38 U.S.C. §§ 101(26), 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017). 

6.  A right-foot disability was not caused by any in-service event, injury or illness.  38 U.S.C. §§ 101(26), 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Appellant of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Appellant's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Appellant in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

The Appellant was afforded Compensation and Pension examinations in March 2011 and April 2014, which produced findings pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and neither the Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active duty for training.  38 U.S.C. § 101(26), 106, 1110, 1131; 38 C.F.R. § 3.303(a).  Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service (or training), and; (3) a relationship or nexus between the current disability and any injury or disease during service or training.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Appellant's Assertions

The Appellant asserts that while on "active duty" (actually certified as active duty for training) in April 1983, he fell from a truck and injured his right knee.  He adds that he fell a second time from a truck in June 1991, again injuring his right knee and also his right foot.  He experienced swelling and pain.  The Appellant contends that, as a consequence of these injuries, he developed floating or loose bone particles in the right-knee join and later required right-knee surgery.  He further contends that, due to and as secondary to his right-knee injury, he has developed a left-knee disability and a lumbar spine disability.

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1103, 20.1105.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The credibility of the evidence is presumed and the threshold for submission is low.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The RO denied the Appellant's right-knee claim in an August 2002 rating decision. The Appellant did not initiate an appeal within one year and an August 2003 rating decision stated the same claim remained denied and would not reopen the claim for lack of new and material evidence.  The RO's May 2014 rating also would not reopen the claim without new and material evidence and again it remained denied.  

However, regardless of what the RO has determined with respect to new and material evidence, the Board must make its own determination, as this in turn establishes the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

Since the initial denial of the claim, evidence of a chronic right knee injury, and examinations thereof have been associated with the claims file.  As such, viewing this information in the Appellant's favor, this evidence raises a reasonable possibility of substantiating the claim, it satisfies the criteria of 38 C.F.R. § 3.156 (a) for new and material evidence and the claim therefore is reopened.  The RO has also essentially addressed this matter on the merits so the Board may proceed without prejudice to the Veteran.

Right Knee, Left Knee, Lumbar Spine, and Right Foot

The Appellant's service treatment records (STRs) indicate that his February 1979 enlistment examination noted no current or past "trick" or locked knee; bone or joint deformity; back pain; or foot trouble and he exhibited normal lower extremities, spine and feet.

In April 1983 the Appellant presented with knee pain for two days after falling out of a truck.  The examiner noted tenderness to palpation in the posterior knee, crepitus and + heel pound.  However, he also noted no bruising, swelling, radiating pain, edema, discoloration, negative McMurray's test (rotation), and negative drawers test (stability).  His assessment was deferred to first ruling out muscle strain.

All further examinations and annual medical certificates from July 1979 to October 2001 again noted no current or past "trick" or locked knee; bone or joint deformity; back pain; or foot trouble and he exhibited normal lower extremities, spine and feet.  An April 1996 exam noted stiffness in back and shoulders after prolonged sitting.  However, a November 1996 noted "[n]o problems since last physical."

In February 1993 at Dothan Bone and Joint Clinic, Dr. J.C.O informed Dr. W.L. by letter that the Appellant struck his right knee on the door of a truck, resulting in pain and swelling.  He further noted that the Appellant reported a previous injury at 15 years old, but had had no problems since.  Dr. J.C.O. further stated the Appellant's physical examination that day revealed he has a 3+ effusion in his right knee; he lacks 10 degrees of extension and flexes only to 20 degrees; no instability detected; vascularity of the extremity is normal; x-rays reveal a loose body in the intercondylar notch in the suprapatellar pouch which appears to be old and he has Grade I degenerative changes.  He concluded that the Appellant probably has traumatic synovitis (inflammation of the joint cavities) of his knee superimposed on degenerative changes and a loose body.  In March 1993, a hospital tissue report diagnosed the Appellant with a foreign body in the right knee and other loose bodies.  This was a work related injury.

In March 1993, Dr. J.C.O's notes showed that he advised the Appellant that "any permanent disability in his knee is more related to the arthritic changes he already has in his knee."  He also remarked in his notes that he could not find the loose body and thought there could be one in the lining of the joint, but is "actually not causing the problem."  In May 1993 Dr. R.K.R. at Dothan Orthopedic Associates diagnosed the Appellant with synovitis of the knee; informed the Appellant that he has degenerative changes of his knee; this was not related to trauma; and he may have a loose body present from the trauma.

In April 1993, effusion had improved and the Appellant received an injection in the knee.  By July 1993, the loose bodies had been removed arthroscopically, the Appellant attended therapy sessions, showed improvement, and returned to work.  The stated impression included osteochondritis dissecans of the medial femoral condyle; degenerative arthritis of the medial femoral condyle and medial tibial plateau secondary to the osteochondritis; Workmen's' Compensation injury exacerbating the above two conditions; recurrent synovitis secondary to that, with restricted range of motion; and quad atrophy secondary to all the above problems.  

In August 1993, the Appellant still had pain and exhibited crepitus.  Progress notes remarked he will continue to have problems with his knee in the future and will likely have to have more operative intervention at some future date.  By September 1993, the Appellant had reached his maximum medical improvement in strength for his February 1993 injury and his impairment was viewed as 10 percent, secondary to degenerative arthritis.

In regard to the Appellant's lumbar spine disorder, April 1995 notes for cervical complaints from Southern Bone and Joint Specialists mention that the Appellant nonetheless was moving well in the lumbar and thoracic areas and reflexes were brisk and equal.

A February 2010 MRI at Southeastern Alabama Medical Center revealed normal vertebral alignment, normal vertebral signal intensity and a partially lumbarized first sacral segment at L5-S1.  The overall impression was left disc protrusion or extruded fragment L5-S1 with focal mass effect.

In March 2011, the Appellant presented for an in-person VA examination for joints, in which the VA examiner noted the Appellant's 1983 right knee injury, the 1991 right-knee injury due to a second fall from a truck and a 1993 arthroscopic procedure to remove floating pieces of bone from his knee. 

Upon examination, the March 2011 VA examiner first addressed the Appellant's left knee and noted mild medial bony enlargement in the left-knee; tenderness to palpation along the medial aspect of the joint as well as the patella and the patellar tendon; and grinding and crepitus with range of motion.  She recorded flexion of 0 to 125 degrees with pain 0 to 125 degrees and extension of 0 degrees with pain at 0 degrees; no instability; and a negative McMurray test.

She further noted bony enlargement in the right knee; tenderness to palpation of all aspects of the right knee joint; superior effusion; grinding; pain on motion; and instability, but a negative McMurray's test.  She recorded flexion of 15 to 90 degrees requiring significant effort to flex the knee; extension to 15 degrees requiring even more effort to extend the knee; pain throughout flexion and extension; no loss of motion with repetitive testing times 3 of the left knee; increased pain on the right throughout range of motion following repetitive testing times 3, with flexion decreased to 20 to 90 degrees and extension decreased to 20 degrees due more so to weakness than pain.

Her x-rays revealed osteoporosis, with mild chronic degenerative change to the medial knee joint because of subluxation.  However, because the claims file and medical records were not available for review, the March 2011 VA examiner was unable to provide a medical opinion as to whether the right-knee injury is caused by or a result of injury/treatment received in active military service.

On presenting to Dr. J.E.M. at the Hughston Clinic July 2014, the Appellant's "Knee History" form indicate dull aching and stiffness in both the inside of the knee and the knee cap/front, appearing and worsening with walking.  Yet a handwritten notation next to the pain level circled as 9 states "more of annoyance."  X-rays revealed moderate medial compartment osteoarthritis, lateral patellar subluxation and lateral joint space narrowing.  Both July 2014 and January 2015 notes indicate an assessment of knee pain; the Appellant's prior surgery was noted as 2005 right-knee ligament; the review of systems noted his reports of right-knee joint pain and swelling, but also his reports of no muscle aches, muscle weakness or back pain.  Dr. J.E.M. stated the condition as moderate osteoarthritis of the right knee.

However, in a series of follow-up visits between August 2013 and February 2015 at the Southern Clinic for unrelated disorders, treatment notes reflected the Appellant's review of systems reports for his musculoskeletal system as denying any joint pain or joint swelling.

In April 2014, the Appellant underwent an in-person VA examination/Disability Benefits Questionnaire (DBQ) for Knee and Lower Leg Conditions, in which the VA examiner stated 1994 diagnoses as osteoarthritis and internal derangement of knee and a 2011 diagnosis as patellar subluxation. 

In her review of the record, the April 2014 VA examiner noted the 1983 right-knee accident, but that the Line of Duty report (Form 2173) is not completed.  She further noted that the treatment records from the STRs regarding the 1983 right-knee  injury noted no swelling or edema; the Appellant had no instability; a negative McMurray's test; and there was mild tenderness noted on the posterior right knee, with mild crepitus and + heel pound.  Additionally, she observed that the file contains documentation from the Appellant's Workmen's Compensation claim regarding another injury to the right knee while on his civilian job in 1991, which involved direct trauma to knee from a door and caused marked swelling the right knee.  (The Board notes that Dothan Bone and Joint Clinic notes, above, between February and September 1993 reflect treatment for this injury and the Board will assume that either the Appellant misspoke to the April 2014 VA examiner or she wrote 1991 in error.)

Upon examination of the right knee, the April 2014 VA examiner noted reduced range of motion; pain on movement; normal strength; and normal stability.  She stated the impression of the March 2011 x-rays as osteoporosis, with mild chronic degenerative change to the medial knee joint because of subluxation.  She concluded there was no functional impact on the Appellant's ability to work.

The April 2014 VA examiner opined that the Appellant right-knee injury was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She explained that she believed that the Appellant's assertion of a right-knee injury while on active duty orders in 1983 is supported by the Line of Duty report and STR documentation of evaluation.  

However, she added that the injury itself was a mild muscle strain without evidence of the injury causing internal derangement or significant damage to the knee joint; the 1983 injury was "a self-limited life event" without evidence of injury sufficient enough to cause the Appellant's current knee problems; and with the civilian workplace injury in 1993 which caused a loose body in the knee requiring surgery, the Appellant consequently had evidence of significant internal knee issues with marked swelling/effusion caused by that injury.  She concluded that, therefore, it is less likely than not that the Appellant's right-knee condition was a result of the mild self-limited injury in 1983.

The Appellant presented for a March 2015 private treatment examination with Dr. J.E.M. at the Hughston Clinic, in which Dr. J.E.M. stated the Appellant's July 2014 diagnoses as osteoarthritis and knee pain.  He remarked that the Appellant has moderate osteoarthritis of his right-knee and knee pain limits mobility and activities of daily living.  He described hi symptoms as pain, swelling, catching and limping. Upon examination, ranges of motion were reduced; there was pain on movement; weakened movement; incoordination; swelling; disturbance of locomotion; tenderness/pain to palpation; normal strength; and normal stability.  

He stated the Appellant had had a meniscus tear, joint pain and post-meniscectomy osteoarthritis.  As a related condition, he stated the Appellant had medial joint pain.  He added that imaging studies revealed degenerative/traumatic right-knee arthritis.  He stated the functional impact of the right-knee as limitation of prolonged standing, walking, kneeling, squatting, and climbing to unprotected heights.  

Conclusion

The Board has carefully reviewed and considered the Appellant's June 2017 Board hearing testimony, as well as statement accompanying his June 2013 VA Appeals Form 9 and his September 2013 Statement in Support of Claim.  All of these have helped the Board in understanding better the nature and development of the Appellant's disorder and how it has affected the Appellant.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Appellant is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose injuries or interpret accurately its clinical findings.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Appellant's current disabilities to a service-related event, injury or illness.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As already stated above, the record indicates that the Appellant's STRs make no mention of right-knee complaints or treatment after April 1983.  After the June 1991 Line of Duty report on the June 1991 second accident to the right knee, the STRs make no reference whatsoever to the right knee.  Furthermore, the STRs contain no complaints or treatment for left-knee, lumbar or right-foot disorders. 

Although the Appellant was treated at the Dothan Bone and Joint Clinic in 1993 for his right-knee disorder, those treatment notes mention only the 1993 work-place accident and, significantly, that is the only injury reported by the Appellant to his treatment professionals.  He mentioned only a previous injury at 15 years old, but he had had no problems since. Dr. J.C.O. concluded that any permanent disability in the Appellant's knee is more related to the arthritic changes he already has in his knee.  Both Dr. J.C.O. and Dr. R.K.R. identified degenerative changes to the Appellant's right knee not directly related to the 1993 accident trauma.  Additionally, by September 1993, Dothan treatment notes characterized the Appellant's impairment as at 10 percent, secondary to degenerative arthritis.

After 1995, no complaints, treatment or diagnoses appear in the record until the February 2010 MRI of the lumbar spine at Southeastern Alabama Medical Center.  The record indicates no further treatment until the Appellant presented for his first VA examination in March 2011.  Bony enlargement, tenderness, reduced ranges of motion; pain on movement, and crepitus were detected in both left and right knees.  However, x-rays revealed osteoporosis, with mild chronic degenerative changes, but indicated nothing regarding trauma.  July 2014 right-knee x-rays at the Hughston Clinic again indicated osteoarthritis.  Dr. J.E.M noted that pain was reported as more of an annoyance and the Appellant did not report any related back pain.  Between 2013 and 2015, no joint pain or swelling at all was reported in examinations for other disorders.  

The April 2014 VA examiner concluded examination of the Appellant and review of the medical record that the 1983 injury was muscle strain without evidence of an injury causing internal derangement or damage to the knee joint or of an injury sufficient enough to cause the Appellant's current knee problems.  She further concluded that the 1993 work-place injury caused swelling/effusion and prompted surgery to remove loose bone fragments.  For these reasons, she opined that the Appellant's knee disability was not incurred in service.

Although Dr. J.E.M.'s examination in March 2015 makes detailed findings of the Appellant's current disability, it does not address its relation to the Appellant's service and includes no opinion.  The Board con assign only limited probative weight to its findings.  As stated above, the April 2014 VA examiner discusses severe connection at length and provides an opinion and reason for that opinion.  Therefore, her findings and opinion receive significant probative weight.

As set forth above, the Appellant's 1993 treatment notes at Dothan Bone and Joint Specialists, his July 2014 notes at the Hughston Clinic and Dr. J.E.M.'s March 2015 examination made findings of osteoarthritis and arthritis-related degeneration.  The Board further notes that, although certain chronic diseases, to include arthritis, may be service connected on a presumptive basis if manifested to a compensable degree within a year after active duty service under 38 C.F.R. §§ 3.307 and 3.309, that presumption would not be applied to the Appellant as he had no active military service and the presumption does not apply to active duty for training.  Moreover, the record reflects that any arthritis-related findings were made as they pertained to the Appellant's 1993 work-place injury only.  Therefore, for these reasons, the presumption of service connection for chronic arthritis is not applicable to the claim for right-knee disability. 

For all of the above reasons and based on the findings and opinion of the April 2014 VA examiner, the Board finds that the right-knee disability is not due to an in-service event, injury or illness.  The Board also finds that, as service connection cannot be established for the right-knee disability, service connection on a secondary basis for the left knee and the lumbar spine disabilities also cannot be established.  The Board further finds that, as the record is devoid of any complaints, treatment or diagnoses for a right-foot disorder, it cannot be shown to be caused by an event, injury or illness during any period of training.  Further, left knee and low back problems are not shown to be related to any period of training.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

The application to reopen a claim for service connection right-knee disability on the basis of new and material evidence is granted.

Entitlement to service connection for right-knee disability is denied. 

Entitlement to service connection for left-knee disability, to include as secondary to right-knee disability, is denied.

Entitlement to service connection for herniated disc lumbar spine, to include as secondary to right-knee disability, is denied.

Entitlement to service connection for right-foot disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


